Case: 12-16352    Date Filed: 09/24/2013   Page: 1 of 7


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-16352
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:11-cr-00487-RDP-TMP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

TOMMIE DARRELL BLACKMON,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (September 24, 2013)

Before HULL, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:

      Tommie Blackmon appeals his conviction for being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). Blackmon argues that the district
              Case: 12-16352     Date Filed: 09/24/2013   Page: 2 of 7


court erred by denying his motion to suppress a firearm found on him during a

traffic stop. Although a police officer testified that he observed Blackmon commit

three turn-signal violations and also suspected that the rear windows on

Blackmon’s SUV were unlawfully tinted, Blackmon argues that he committed no

traffic violations that would have given the police probable cause to make the stop.

After careful review, we affirm Blackmon’s conviction.

                                         I.

      On February 17, 2011, at about 11:00 a.m., Deputy Jacob Bradley of the

Jefferson County Sheriff’s Office was driving through Ensley, Alabama in his

marked patrol car. At the intersection of Avenue E and 20th Street, Deputy

Bradley observed Blackmon, who was driving a Yukon SUV, turn left onto

Avenue E without a turn signal. Deputy Bradley turned around and followed

Blackmon for several blocks. Bradley next observed Blackmon’s SUV drive up to

the intersection of Avenue E and 21st Street, where Blackmon this time activated

his turn signal just as he was turning onto 21st Street. Deputy Bradley then saw

Blackmon stop at the intersection of 21st Street and Avenue D, again activate his

turn signal, and turn onto Avenue D. As Deputy Bradley was following

Blackmon, he also noticed that the rear windows on Blackmon’s SUV were tinted

darkly and suspected that there could be a tint violation. After observing these

events, Deputy Bradley turned on his blue lights and stopped Blackmon.


                                         2
              Case: 12-16352    Date Filed: 09/24/2013   Page: 3 of 7


      When the cars were stopped, Deputy Bradley approached the passenger’s

side of Blackmon’s car. As Deputy Bradley asked for Blackmon’s driver’s license,

he noticed that Blackmon was nervous and detected a strong odor of marijuana

coming from inside the vehicle. Deputy Bradley then returned to his patrol car and

called for backup. Bradley also ran Blackmon’s information through law

enforcement databases and found that Blackmon had an extensive criminal history.

      Deputies Nathan Nichols and Brian Burton then arrived at the scene. While

Deputy Bradley issued Blackmon his traffic warnings, Deputy Nichols approached

the driver’s side of Blackmon’s vehicle and asked Blackmon “if he had any

weapons on him.” Blackmon stated that he had “a weapon for his protection” on

his waistband but did not have a permit. Deputy Nichols instructed Blackmon not

to touch the weapon, reached into the vehicle, and grabbed a gun from Blackmon.

      Deputy Nichols also asked Blackmon if he had marijuana in the car, and

Blackmon said that he did. Blackmon then opened the center console, removed

marijuana, and handed it to Deputy Burton. Deputy Nichols then arrested

Blackmon.

      Blackmon was indicted for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Before trial, Blackmon moved to suppress the

gun, alleging that the traffic stop was illegal because Deputy Bradley lacked

probable cause to stop him. After a hearing, the district court denied Blackmon’s


                                         3
               Case: 12-16352     Date Filed: 09/24/2013    Page: 4 of 7


motion to suppress the gun, finding that there was sufficient probable cause to stop

Blackmon and seize the gun. Blackmon pleaded guilty and was sentenced to 100

months imprisonment. In his written plea agreement, Blackmon preserved the

right to appeal the district court’s denial of his motion to suppress.

                                          II.

      Blackmon argues that the district court improperly found that the police had

probable cause to stop him. Regarding his first purported turn-signal violation,

Blackmon argues that he never actually made a turn, but instead was traveling on

the same road as Deputy Bradley. For the second alleged violation, Blackmon

argues that Deputy Bradley could not have observed whether Blackmon used his

signal because he and Bradley were traveling in opposite directions. With respect

to the third alleged violation, Blackmon contends that Deputy Bradley was wrong

because Blackmon in fact activated his turn signal before turning and made the

turn “with reasonable safety,” satisfying the requirements of Alabama law.

Blackmon argues as well that even if he did not properly activate his turn signal

before turning, his conduct did not constitute probable cause to justify a traffic

stop. Finally, Blackmon argues that his window tint could not be in violation of

Alabama law because his windows were factory default.

       We review a district court’s denial of a motion to suppress under a mixed

standard, reviewing the court’s findings of fact for clear error and the application


                                           4
               Case: 12-16352     Date Filed: 09/24/2013    Page: 5 of 7


of law to those facts de novo. United States v. Ramirez, 476 F.3d 1231, 1235 (11th

Cir. 2007). The district court’s factual findings are construed in the light most

favorable to the prevailing party. United States v. Smith, 459 F.3d 1276, 1290

(11th Cir. 2006). Furthermore, we “allot substantial deference to the factfinder, in

this case, the district court, in reaching credibility determinations with respect to

witness testimony.” United States v. McPhee, 336 F.3d 1269, 1275 (11th Cir.

2003) (quotation marks omitted).

      A police officer lawfully initiates a warrantless traffic stop when he or she

has probable cause to believe that a traffic violation has occurred. Draper v.

Reynolds, 369 F.3d 1270, 1275 (11th Cir. 2004); United States v. Cooper, 133

F.3d 1394, 1398 (11th Cir. 1998) (“[L]aw enforcement may stop a vehicle when

there is probable cause to believe that the driver is violating any one of the

multitude of applicable traffic and equipment regulations relating to the operation

of motor vehicles.”) (quotation marks omitted). “Probable cause requires that the

facts and circumstances within [an officer’s] knowledge and of which [the officer]

ha[s] reasonably trustworthy information [be] sufficient to warrant a prudent man

in believing that the person seized” has committed a traffic violation. United

States v. House, 684 F.3d 1173, 1199 (11th Cir. 2012) (quoting Beck v. Ohio, 379

U.S. 89, 91, 85 S. Ct. 223, 225 (1964)). For example, we have held that an officer

has probable cause to initiate a traffic stop when he or she observes a traffic


                                           5
                Case: 12-16352        Date Filed: 09/24/2013       Page: 6 of 7


violation. United States v. Harris, 526 F.3d 1334, 1338 (11th Cir. 2008) (holding

that an officer had probable cause to stop a vehicle after observing that it failed to

signal a lane change).

       We affirm because Deputy Bradley initiated a traffic stop after observing

Blackmon commit three turn-signal violations. Under Alabama law, drivers can

turn only after “giving an appropriate signal.” Ala. Code § 32-5A-133(a). Also,

the turn signal must be given at least 100 feet before turning. Id. § 32-5A-133(b).

Based on Deputy Bradley’s testimony that Blackmon failed to properly activate his

turn signal three times, the district court found that there was probable cause to

conduct a traffic stop. 1 On this record, grounded upon credibility choices made by

the district court, we see no basis to question that finding. See United States v.

Simmons, 172 F.3d 775, 778 (11th Cir. 1999) (affirming district court’s finding

that there was “no question” that the officers had observed defendant run the stop

sign); McPhee, 336 F.3d at 1276 (“Where there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly erroneous.”)

(quotation omitted).




1
  Although Blackmon also argues that his window tint was legal under Alabama law, we
conclude that Deputy Bradley had probable cause to initiate the traffic stop because of the three
turn-signal violations. Accordingly, we do not need to reach Blackmon’s argument about his
vehicle’s window tint.
                                                6
                Case: 12-16352     Date Filed: 09/24/2013   Page: 7 of 7


        Because the traffic stop was justified by probable cause, the district court did

not err in denying Blackmon’s motion to suppress the gun found on him during the

stop.

        AFFIRMED.




                                            7